DETAILED CORRESPONDENCE
This Office action is in response to the application filed 4/30/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9, 16 objected to because of the following informalities: 
Claim 2, lines 2-6 it appears Applicant intended “wherein causing, by the mobile device, the vehicle communication system to present the first vehicle user interface includes sending, by the mobile device, the first vehicle user interface to the vehicle communication system, and wherein causing, by the mobile device, the vehicle communication system to present the second vehicle user interface includes sending, by the mobile device, the second vehicle user interface to the vehicle communication system.”  To read “…wherein causing, by the mobile device, the vehicle communication system to present the first vehicle user interface, to present the first vehicle user interface includes sending by the mobile device, the first vehicle user interface to the vehicle communication system, and wherein causing, by the mobile device, the vehicle communication system to present the second user interface, to present the second vehicle user interface includes sending by the mobile device, the second vehicle user interface to the vehicle communication system”.
Claims 9 and 16 also comprises the same unclear wording as claim 2 and for the above reason needs the same readability correction. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baalu et al, US 2015/0334171, hereinafter “Baalu”.

As per claim 1. Baalu teaches a method for controlling a vehicle communication system of a vehicle by a mobile device, the mobile device being communicatively coupled to the vehicle communication system, the method comprising: 
causing, by the mobile device, the vehicle communication system to present a first vehicle user interface on a vehicle display screen of the vehicle communication system (see at least para. 21—“The system 100 in FIG. 1 includes a head unit 102 to control resources for an infotainment system in a vehicle. The head unit 102 communicates with a mobile device 104 via a communications interface 106. The head unit 102 includes an interface for communicating audio signals to a speaker system 120 and for communicating video signals to a display 122. The HMI and system management functions 114 include functions for receiving user   and displaying user messages to user interface devices….”, FIG. 1); 
receiving, by the mobile device, from the vehicle communication system, input data representing a first user input received through the first vehicle user interface of the vehicle communication system (see at least para. 21—“ The HMI and system management functions 114 include functions for receiving user input and displaying user messages to user interface devices….”); 
in response to receiving the input data, generating a second vehicle user interface for the vehicle communication (see at least para. 23 along with 24-26); and 
causing the vehicle communication system, by the mobile device, to present the second vehicle user interface on the vehicle display screen of the vehicle communication system (see at least para. 40—“At event 8, the content consumer application 210 communicates a “SELECT” message indicating that the user has pressed a button, or otherwise actuated a user interface device indicating a selection of the currently selected sub-application on the list. In response, the content provider application 230 launches sub-application 402 at event 9. At events 10, 11, and 12, the content provider application 230 sends display text messages to display a message indicating selection of a sub-application 402.”).

As per claim 2. Baalu discloses the method of claim 1 and further teaches, wherein causing, by the mobile device, the vehicle communication system to present the first vehicle user interface includes sending, by the mobile device, the first vehicle user interface to the vehicle communication system, and wherein causing, by the mobile device, the vehicle communication system to present the second vehicle user interface includes sending, by the mobile device, the second vehicle user interface to the vehicle communication system (see at least para. 27—“The smartphone 104 may be configured to operate applications such as SMS (or other text messaging or instant messaging applications), navigation applications, Internet browsing, Internet radio, GPS locator applications, or any other application that may be advantageously used in an infotainment system.” along with para. 28, 21).

As per claim 3. Baalu discloses the method of claim 1 and further teaches, wherein the first user input includes a command to invoke an application of the vehicle communication system, further comprising causing, by the mobile device, the vehicle communication system to invoke the application (Baalu: see at least para. 38-42 along with FIG. 2, 4, and 6).
As per claim 4. Baalu discloses the method of claim 1 and further teaches, wherein the first user input represents a non-touchscreen input by a first non-touchscreen control of the vehicle communication system, wherein generating the second vehicle user interface includes applying a user interface update representing the non-touchscreen input to the first vehicle user interface to generate the second vehicle user interface (Baalu: see at least para. 21—“The user interface devices may also include hardware buttons, dials, slide levers, and any other type of user interface device that may be used to communicate with an infotainment system.” Along with para. 40—“At event 8, the content consumer application 210 communicates a “SELECT” message indicating that the user has pressed a button, or otherwise actuated a user interface device indicating a selection of the currently selected sub-application on the list.”, para. 45 and 46—“At event 26, a new SMS message broadcast receiver is activated, which notifies the content consumer application 210 to update the display at the head unit 202 (FIG. 2) to display the new message received at event 27.” Taken together these cited section at least reads on this limitation. Also relates are figures 3-6).

As per claim 5. Baalu discloses the method of claim 4 and further teaches, wherein the non-touchscreen input includes one or more of a scroll input, a button input, a trackball input, or a knob input (Baalu: see at least para. 21—“The user interface devices may also include hardware buttons, dials, slide levers, and any other type of user interface device that may be used to communicate with an infotainment system.”).

As per claim 6. Baalu discloses the method of claim 1 and further teaches, wherein the mobile device is configured for touchscreen inputs (see para. 21—“For example, the user interface devices may include an LCD or LED display, which may be touch panel that implements soft buttons via displayed icons.” and para. 31), and wherein the vehicle communication system is configured for non-touchscreen inputs (Baalu: see at least para. 21—“In an example implementation, at least a select button and a pair of scroll buttons may be provided as user input devices for the head unit 102.”).

As per claim 8. Baalu teaches a non-transitory computer readable medium including one or more sequences of instructions for controlling an vehicle communication system of a vehicle by a mobile device, that when executed by one or more processors, cause the processors to perform operations comprising (see at least para. 48).

	Furthermore, claims 8-13 are the non-transitory computer readable medium for claim for storing the method of claims 1-6; therefore, claim 8 -13 are rejected under the same rationale as claim 1-6 above, respectively.            

As per claim 15. Baalu teaches a mobile device comprising: 
one or more processors (Baalu’s “smartphone 104 may be configured to operate applications such as SMS (or other text messaging or instant messaging applications), navigation applications, Internet browsing, Internet radio, GPS locator applications, or any other application that may be advantageously used in an infotainment system.” Here processors are implied see at least para. 27-28, FIG. 1); and 
a non-transitory computer readable medium including one or more sequences of instructions for controlling an interactive communication system of a vehicle by the mobile device, that when executed by the one or more, cause the processors to perform operations processors (see at least para. 48).

Furthermore, claims 15-19 are the mobile device claims that stores executes the method of claims 1-5; therefore, 15-19 are rejected under the same rationale as claim 1-5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baalu in view of Feng, Tae, et al. “Continuous Mobile Authentication using Touchscreen Gestures”, hereinafter “Feng”.

As per claim 7. Baalu discloses the method of claim 1, wherein the mobile device and the vehicle communication system are configured for touchscreen inputs, and Baalu further teaches comprising:
receiving by the mobile device, the first user input representing a first touchscreen input (see at least para. 21—“example, the user interface devices may include an LCD or LED display, which may be touch panel that implements soft buttons via displayed icons.”). 
Yet, Baalu is silent on determining, by the mobile device, a first attribute of the first touchscreen input, the first attribute including a direction, an angle, and a speed of the first touchscreen input and replacing, by the mobile device, the first user interface with the second user interface, the first attribute representing a distinction between the first user interface and the second user interface. 
However, Feng teaches determining, by the mobile device, a first attribute of the first touchscreen input, the first attribute including a direction, an angle, and a speed of the first touchscreen input (Feng teaches in view of FIG. 1 a spread and pinch illustrates direction and an angle of a touchscreen input while Section A pages 452-453 teaches at least “…directions of the finger motion, finger motion speed, pressure at each sampled touch point and the distance between multi-touch points” which reads on this element); and 
replacing, by the mobile device, the first user interface with the second user interface, the first attribute representing a distinction between the first user interface and the second user interface (Feng describes a distinction between the touch input of the owner of the device (e.g. the first user) versus the current user (e.g. the second user) is not the smartphone owner see at least page 452 second column. Here the distinction is that Feng’s Fingergestures Authentication System using Touchscreen authentication system makes a distinction between the first user and the second user based on based on the first user unique touch features such as finger pressure and trajectory, the speed and acceleration of movement see at least page 451 second column, FIG. 1).
Thus, the combination of Baalu in view of Feng is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baalu in view of Feng because such a combination will provide a system that can implicitly and continuously perform user authentication without disrupting the normal user-mobile device interaction (page 452, Section III, Feng).

Furthermore, claims 14 is the non-transitory computer readable medium for storing the method of claim 7; therefore, claim 14 is rejected under the same rationale as claim 7 above. Likewise, claim 20 is the mobile device that stores the non-transitory computer readable medium with the method of claim 7; therefore, claim 20 is rejected under the same rationale as claim 7 above.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661